DETAILED ACTION
Notice of Pre AIA  or AIA  Status
 1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	 Applicant’s amendment filed on 02/10/2021 is entered. 
Terminal Disclaimer
3.	The terminal disclaimer filed on  02/10/2021  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent : 10,780,160 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the double patenting rejection of record is no longer applicable.
Conclusion
4.	Claims 30-48 are allowed and are renumbered as 1-19 respectively.
Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can
normally be reached on Mon-Fri 9-5:30PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)